IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 1669 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 212 DB 2010
           v.                   :
                                :             Attorney Registration No. 83722
JOHN KERRINGTON LEWIS, JR.      :
                Respondent      :             (Allegheny County)


                                        ORDER


PER CURIAM:

       AND NOW, this 12th day of August, 2015, a Rule having been entered by this

Court on July 10, 2015, pursuant to Pa.R.D.E. 208(h), directing Respondent to show

cause why the Order of this Court entered on September 4, 2013, should not be

modified, and upon consideration of the responses filed, it is hereby

       ORDERED that the Rule is made absolute; Respondent is suspended from the

Bar of this Commonwealth for a period of one year and one day; and he shall comply

with all the provisions of Pa.R.D.E. 217.

       It is further ORDERED that Respondent shall pay the additional expenses

incurred as a result of the revocation proceedings pursuant to Pa.R.D.E. 208(g).